322 F.2d 1020
Paul EMERSON, Plaintiff-Appellee,v.ROYAL LUMBER COMPANY, Inc., Defendant-Appellant.
No. 42.
Docket 27743.
United States Court of Appeals Second Circuit.
Argued October 9, 1963.
Decided October 9, 1963.

Appeal from the United States District Court for the Southern District of New York; Charles M. Metzner, Judge.
James P. Shannon, New York City (John J. O'Connor and James M. Gilleran, New York City, on the brief), for appellant.
Anthony E. Sacco, New York City (Seymour M. Rowen, New York City, on the brief), for appellee.
Before CLARK, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM.


1
We affirm in open court District Judge Metzner's judgment on a jury verdict for plaintiff. The questions of contributory negligence and assumption of risk raised by the defendant constituted no basis for a directed verdict and the judge's charge to the jury was appropriate and free from error.